711 N.W.2d 41 (2006)
474 Mich. 1084
Jo Ann COOPER-REID, Plaintiff-Appellee,
v.
STATE of Michigan (Third Judicial Circuit), Defendant-Appellant.
Docket No. 129136, COA No. 260962.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the April 22, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
KELLY, J., would deny leave to appeal.